Citation Nr: 0218601	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  00-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disability.

(The issue of de novo adjudication of entitlement to 
service connection for a low back disability will be the 
subject of a later decision of the Board of Veterans' 
Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 until 
November 1973.  This matter comes before the Board of 
Veterans' Appeals from a January 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO) in Louisville, Kentucky, which denied the benefit 
sought on appeal.

The Board is undertaking additional development on the 
matter of de novo adjudication of the issue of entitlement 
to service connection for a low back disability pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903 (2002)).  After giving the veteran notice and 
reviewing the response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  In an unappealed April 1999 BVA decision, service 
connection was denied for a low back disability.

2.  The evidence added to the record subsequent to the 
April 1999 BVA decision, when viewed in the context of the 
entire record, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The April 1999 BVA decision which denied the veteran's 
claim of entitlement to service connection for a low back 
disability is final.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

2.  The evidence received subsequent to the April 1999 BVA 
decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
low back disability have been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156, 3.159 (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural history

The issue of entitlement to service connection for a low 
back disability was first considered and denied by the RO 
in an August 1997 rating decision.  The veteran appealed 
that determination and the matter came before the Board in 
April 1999.  The Board denied the claim and it was not 
appealed.  As such, that decision became final.  28 
U.S.C.A. § 7104 (West Supp. 2002).

In September 1999, the veteran requested that his service 
connection claim be reopened.  In the January 2000 rating 
decision on appeal, the RO denied that request, finding 
that the veteran had not presented new and material 
evidence sufficient to reopen the claim.  However, in a 
statement of the case determination issued in August 2000, 
the RO determined that new and material evidence had been 
presented, and the claim was reopened.  The issue of 
entitlement to service connection for a low back 
disability was adjudicated de novo, and was denied on the 
merits.  

As noted above, the August 2000 statement of the case 
determination addressed the question of new and material 
evidence and proceeded to consider the issue on the 
merits, de novo.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
regardless of the RO's determination to reopen.  Barnett 
v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  In light of the 
determination contained herein, the Board finds that 
additional development in this regard would serve no 
useful benefit.  Additional development action is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran. Soyini v. Derwinski, 1 Vet. App. 
540 (1991)

Relevant law and regulations

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen 
a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  Under 38 
C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  As the veteran filed 
his claim prior to this date, the earlier version of the 
law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If 
the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 
Vet. App. 312, 314 (1999).  If it is determined that new 
and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits 
of the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

Analysis

As noted earlier, the claim of service connection for a 
neck condition was finally decided in an April 1999 BVA 
decision.  Thus, a preliminary inquiry must be made as to 
whether the veteran has presented new and material 
evidence sufficient to reopen the claim.

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001) 
are twofold.  First, a submission of evidence must be 
found to be "new."  The evidence of record at the time of 
the April 1999 Board decision included the veteran's 
service medical records, which are negative for any 
complaints or findings of a back disability, and post 
service VA medical records, which contain a current 
diagnosis of degenerative disc disease of 
the lumbar spine, without a nexus opinion as to its 
relationship to service.  Subsequent to the last final 
determination in April 1999, the additional evidence 
includes a November 1999 letter from D.D.S., D.C.  That 
letter describes the veteran's subjective complaints and 
objective findings regarding the veteran's low back 
condition.  The letter also contains an etiological 
opinion, as D.D.S. stated his belief that the veteran's 
current low back problems were caused by an initial injury 
in service, while the veteran was working with towboats in 
1970.  As the letter contained findings and medical 
opinions not found in the file at the time of the April 
1999 Board decision, it is not cumulative or redundant and 
may be regarded as "new" under 38 C.F.R. § 3.156(a).  

Moreover, as that submission addressed the issue of a 
nexus between the veteran's current low back disability 
and an incident of service, such evidence bears directly 
and substantially upon the specific matter under 
consideration.  Hence, the additional evidence is 
"material" under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  Both criteria having been met, the 
claim is reopened.


ORDER


New and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disability, and to this extent, the appeal is granted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

